DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 15 are objected to because of the following informalities:  
recitation of “extending” should be replaced with - - extend - - to correct grammar/usage.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 15-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 6, use of the term “preferably” renders the scope of the claim indefinite insofar as it is not clear if the limitation following is required as part of the invention or merely recited as an example of alternates within scope of invention.
Limitation of claim 15 appears to be substantial duplication of limitation of claim 3 from which it depends whereby it is not clear if previously-recited structure is recited in duplicate or duplicate of the structure is also required whereby the scope of the claim is not clear.  Similar consideration applies to claim 16 as it depends from claim 6 having similar, possibly the same limitation.
Clarification and/or correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.11,242,878. Although the claims at issue are not identical, they are not patentably distinct from each other because as the claims are properly interpreted in light of the disclosure, one of ordinary skill in the art would recognize they are drawn to the same invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 6,254,301 to Hatch.
	Hatch ‘301 teaches limitations for a “nail” – as shown wherein with respect to interpretation, Examiner takes Official Notice that wooden nails and/or wooden dowels are/were well known to antiquity as a means of fastening wood and further takes Official Notice that it is/has been well known in the art to hammer ‘dowels’ into their installed location whereby one of ordinary skill in the art would recognize that broad recitation of ‘nail’ does not clearly require any particular structure of the claimed invention that might be relied on to patentably distinguish from the well known structure of the prior art.  
	As regards further preamble recitation of “in particular for use in a nail setting tool” - preamble recitation of intended use with additional but unclaimed elements (i.e., a nail setting tool) amounts to little more than statement of intended use which does not clearly define any particular structure of the claimed invention wherein one of ordinary skill in the art would recognize inherent capability of the prior art structure to be used with a suitable but unclaimed nail setting tool having structure and mechanism able to set the prior art structure in place.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)
	Reference teaches limitations including “which consists of a predominantly lignocellulosic material" - Reference disclosure explicitly includes various cellulose-containing fibers as embodiments of the invention which teach broad limitation, i.e., :
“The fibrous filler of the composite material of the dowels or other articles of manufacture of the present invention may comprise cardboard or paper fibers, sawdust, carpet fibers or other textile fibers, or other types of cellulose-containing fibers. Fibers of nylon or polyester may also be employed in the composite material of the present invention"

, “and has a nail shank (1a), at the front end of which is provided a nail tip (16) in the form of a conical round tip” – the conical geometry of either end as shown anticipates broad limitation, “and at the rear end region of which is formed a head region (1 c)” – the ‘other’ end wherein the prior art’s disclosed conical geometry anticipates broad limitation which does not define further define structure of the claimed invention in such manner as to patentably distinguish from that of the well known prior art, “wherein the tip angle of the nail tip is > 40°” - Although the reference illustrates an angle that is clearly more than 40 degrees, the reference does not explicitly describe the angle in terms of degrees. One of ordinary skill in the art would recognize in this case that the teachings of the reference would include angle substantially as shown and otherwise a range of angles suitable for its disclosed use such that reference teaches and/or makes obvious an angle greater than 40 degrees whereby reference teaches and/or makes obvious angle as claimed.
As regards claim 2, although the reference illustrates an angle that is in the range of 45 degrees and 60 degrees, the reference does not explicitly describe the angle in terms of degrees. One of ordinary skill in the art would recognize in this case that the teachings of the reference would include angle substantially as shown and otherwise a range of angles suitable for its disclosed use such that reference teaches and/or makes obvious an angle in the range of 45 degrees and 60 degrees at least as part of optimizing the intended function of the tip wherein the ability of the tip to provide for an efficient centering of the nail within a small length of nail is an inherent consideration for one of ordinary skill in the art.
As regards claim 3 and 15, reference discloses further limitation of “in the outer peripheral surface of the nail shank (1a) several longitudinal grooves (4) extending parallel to one another in a longitudinal direction of the nail shank” - as shown in Fig 1B for example. 
As regards claim 4, reference discloses further limitation of “the longitudinal grooves (4) extend over an entire length of the nail shank (la) and/or are notches of triangular cross-section” - Although reference doesn’t explicitly describe the grooves extend over the entire length, one of ordinary skill in the art would recognize that the figure illustrates a cross section of the shank such that teaching of flutes as shown in a cross section of the shank imply and/or make obvious grooves extending over the entire length absent further teaching indicating that the cross section is not representative of the shank geometry over its length. Reference teaching of flutes anticipates the broad alternatively-recited limitation relating to cross-sectional shape of notches.
As regards claim 5, reference discloses further limitation of “the longitudinal grooves (4) are distributed evenly along a periphery of the nail shank (la)” - as shown.
As regards claim 6 and 16, ‘as best understood’, the reference teaches further limitation of “the nail is made of wood and/or a wood material, in particular an organically bound wood material, preferably a synthetic resin-bonded laminated wood or a synthetic resin-bonded fibre composite material which contains lignosecellulosic fibres from annual plants” – as described and suggested by the prior art as quoted herein above.
As regards claim 7, although reference explicitly discloses bonding with resin, the reference does not explicitly suggest “the wood material is organically bonded and contains phenolic resin as a synthetic resin”. However, it would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to use a phenolic resin as otherwise suggested as a design choice and/or manufacturing expedient in order to adapt cost and production of the nail to a particular environment of use without otherwise affecting function of the arrangement. Reference explicitly discloses thermoset resin wherein phenolic resin is a well -known type of phenolic resin. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.
As regards claim 8, reference discloses further limitation of “the nail is made of an organically bonded wood material containing synthetic resin in an amount of at least 30% by weight”. Although reference explicitly describes 4% to 90% thermoset resin content wherein choice of '‘organically-bonded,..., synthetic resin" would have been an obvious design choice of material equivalent in function as otherwise disclosed by the reference as noted above wherein such choice would not otherwise affect function of the arrangement.
As regards claim 9, reference discloses further limitation of "the cellulosic material comprises a material with a density > 0.65 g/cm3” - reference disclosure of "at least about 75 pounds per cubic foot" is equivalent to ‘at least about 1.2 g/cc and anticipates broad limitation.
As regards claim 10, reference discloses further limitation of “the nail shank (la) has a round, oval or polygonal cross-section" - as shown.
As regards claim 11, although reference doesn’t explicitly disclose dimensions, Le,, "a diameter or a smallest shaft thickness is 2 mm to 6 mm", it would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to manufacture the prior art nail sized within claimed range in order to adapt for environment of intended use having similarly-scaled size thickness and hole dimensions to provide for utility as otherwise shown and described.
As regards claim 12, although reference discloses one embodiment with conical end and an embodiment with flat end, the reference does not disclose a single embodiment having a flat end with the ‘other’ end being conical, i.e., the reference does not teach all limitations including ‘the nail shank (la) is cut off at an angle of 90 degrees to a shank axis at the head region (ic) thereof opposite the nail tip (lb)”.   However, it would have been obvious to one of ordinary skill in the art to provide one end of the dowel with conical end as shown in Fig 1 in order to aid in guiding the dowel into its bore during intended use as generally well known in the art and an opposite end including either full or partial square cut as a design choice and/or engineering expedient to reduce manufacturing cost for environment of intended use not requiring both ends to be angled and/or for receiving taps from a mallet or hammer during installation as well known in the art.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement. 
As regards claim 14, although the reference illustrates an angle that is in the range of 45 degrees and 60 degrees, the reference does not explicitly describe the angle in terms of degrees. One of ordinary skill in the art would recognize in this case that the teachings of the reference would include angle substantially as shown and otherwise a range of angles suitable for its disclosed use such that reference teaches and/or makes obvious an angle of “45 degrees” and makes obvious and angle of “60 degrees” at least as part of optimizing the intended function of the tip for environments of intended use having various amounts of mis-alignment and/or room for tapering tip within the joint wherein the ability of the tip to provide for an efficient centering of the nail within a small length of the nail is an inherent consideration for one of ordinary skill in the art.
As regards claim 17, reference makes obvious further limitation of “organically bonded wood material containing synthetic resin in an amount of at least 35% by weight”. Although reference explicitly describes 4% to 90% thermoset resin content wherein choice of '‘organically-bonded,..., synthetic resin", it would have been an obvious design choice for one of ordinary skill in the art to provide a well known material equivalent in function as otherwise disclosed by the reference as noted above wherein such choice would not otherwise affect function of the arrangement.
As regards claim 18, reference makes obvious further limitation of “organically bonded wood material containing synthetic resin in an amount of at least 40% by weight”. Although reference explicitly describes 4% to 90% thermoset resin content wherein choice of '‘organically-bonded,..., synthetic resin", it would have been an obvious design choice for one of ordinary skill in the art to provide a well known material equivalent in function as otherwise disclosed by the reference as noted above wherein such choice would not otherwise affect function of the arrangement.
As regards claim 19, reference discloses further limitation of "the cellulosic material comprises a material with a density > 0.85 g/cm3” - reference disclosure of "at least about 75 pounds per cubic foot" is equivalent to ‘at least about 1.2 g/cc and anticipates broad limitation.
As regards claim 20, reference discloses further limitation of "the cellulosic material comprises a material with a density > 0.1.0 g/cm3” - reference disclosure of "at least about 75 pounds per cubic foot" is equivalent to ‘at least about 1.2 g/cc and anticipates broad limitation.

Allowable Subject Matter
Allowability of claim 13 is not indicated at this time at least due to double-patenting rejections herein above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 3,204,265 discloses similar fastener as the present invention

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677